Title: To Thomas Jefferson from John Brockenbrough, 1 March 1826
From: Brockenbrough, John
To: Jefferson, Thomas


Dear Sir,
Richmond
1st March 1826
The enclosed letter has been handed to me, as the person first named of the commissioners to conduct the Lottery lately authorized by the General Assembly. Capt Richardson, I understand was requested by Mr T. J. Randolph to make application to Messrs Yates & McIntyre on the subject. I have only to add that my associates (Messrs. Nicholas & Anderson) & myself will take pleasure in conforming to your wishes with regard to the scheme & management of the Lottery.With great respect I am. Yo: mo obtJohn Brockenbrough